         Case 3:20-cv-05297-BHS-DWC Document 77 Filed 03/10/21 Page 1 of 6




 1                                            THE HONORABLE JUDGE BENJAMIN H. SETTLE
                                                  MAGISTRATE JUDGE DAVID W. CHRISTEL
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT TACOMA
 9   JAMIE C. PENDLETON,                                    NO. 3:20-CV-05297-BHS-DWC
10                             Plaintiff,                   DEFENDANTS’ MOTION FOR
                                                            RECONSIDERATION
11          v.
                                                            NOTE ON MOTION CALENDAR:
12   PATTY JORDAN,                                                 March 10, 2021
                                                             WITHOUT ORAL ARGUMENT
13                             Defendants.
14          Defendants respectfully move this Court to reconsider its denial of their Motion to Stay

15   Discovery pending resolution of their summary judgment motion. Briefing was not complete

16   on the motion, it is improper to subject Defendants to Pendleton’s broad-based discovery

17   without first deciding the issue of qualified immunity, and if Pendleton needs more time to

18   conduct discovery before the summary judgment motion is decided, he must meet the

19   requirements set forth in Federal Rule of Civil Procedure 56(d).

20                                     I.      INTRODUCTION
21          Former inmate Jamie Pendleton complains that Defendants failed to follow the

22   Washington Department of Corrections’ (Department or DOC) policies and procedures and

23   the Spokane trial court’s sentencing order when they refused to give him full credit for time he

24   spent incarcerated in Idaho. Defendants moved for summary judgment on the ground that

25   Pendleton was serving time on his Idaho convictions when he was incarcerated in Idaho, so he

26   was not entitled to Washington credit for that time. In the alternative, Defendants are entitled



       DEF.S’ MOT. FOR RECONSIDERATION                  1               ATTORNEY GENERAL OF WASHINGTON
                                                                                Corrections Division
       NO. 3:20-CV-05297-BHS-DWC                                                  PO Box 40116
                                                                              Olympia, WA 98504-0116
                                                                                  (360) 586-1445
          Case 3:20-cv-05297-BHS-DWC Document 77 Filed 03/10/21 Page 2 of 6




 1   to qualified immunity because, given the laws in Washington, every reasonable officer would
 2   not know he was violating Pendleton’s rights when he refused to give Pendleton Washington
 3   credit for time Pendleton was serving on an Idaho sentence. Briefing is complete on the Motion
 4   for Summary Judgment and it is ripe for decision.
 5          Nevertheless, Pendleton has submitted more than two hundred interrogatories and,
 6   now, several very broad requests for production of documents. See Dkt. Nos. 49-55, 75.
 7   Defendants moved to stay discovery on the ground that qualified immunity should be decided
 8   before broad-based discovery moves forward. Dkt. 72. After Pendleton responded to the
 9   Motion to Stay, but before Defendants had a chance to reply, this Court denied the motion
10   because it was unsure whether the discovery Pendleton requested was relevant to the pending
11   Motion for Summary Judgment. Dkt. 76 at 5. Defendants now object to moving forward with
12   broad-reaching discovery and ask this Court to reconsider its decision.
13          Moving forward with Pendleton’s extensive discovery at this juncture is improper and
14   unnecessary for several reasons. First, Defendants, as public servants, are entitled to a ruling
15   on their qualified immunity defense before they are forced to take time away from their
16   responsibilities to engage in extensive discovery. Further, if Pendleton needs more information
17   specific to the summary judgment motion, he should make the appropriate motion under Rule
18   56(d), Fed. R. Civ. P. An implied motion or reference to a need within a response is not enough.
19                                        II.     ARGUMENT
20   A.     It is Error to Allow Broad-Reaching Discovery to Go Forward Before Qualified
            Immunity is Decided
21

22          Once raised, the issue of qualified immunity should be resolved before broad-reaching
23   discovery moves forward. Indeed, multiple instances of binding Supreme Court precedent
24   require this Court to address qualified immunity prior to allowing wholesale discovery to go
25   forward. See, e.g., Harlow v. Fitzgerald, 457 U.S. 800, 817 (1982) (holding that qualified
26   immunity is not just immunity from trial, it is immunity from suit); Crawford-El v. Britton,


       DEF.S’ MOT. FOR RECONSIDERATION                   2              ATTORNEY GENERAL OF WASHINGTON
                                                                                Corrections Division
       NO. 3:20-CV-05297-BHS-DWC                                                  PO Box 40116
                                                                              Olympia, WA 98504-0116
                                                                                  (360) 586-1445
          Case 3:20-cv-05297-BHS-DWC Document 77 Filed 03/10/21 Page 3 of 6




 1   523 U.S. 597–98 (1998) (noting that qualified immunity “protects public servants from the
 2   burdens of trial and discovery that may impair the performance of their official duties.”);
 3   Behrens v. Pelletier, 516 U.S. 299, 308 (1996) (finding error where court implicitly denied
 4   qualified immunity by allowing discovery to go forward); Mitchell v. Forsyth, 472 U.S. 511,
 5   525-26 (1985) (noting that immunity is designed to prevent the distraction of officials from
 6   their governmental duties); DiMartini v. Ferrin, 889 F.2d 922, 926 (9th Cir. 1989), amended
 7   at 906 F.2d 465 (9th Cir. 1990) (recognizing that “until the threshold issue of immunity is
 8   resolved, discovery should not proceed.”)
 9             Of course, there may be instances in which some limited discovery is necessary to
10   determine whether defendants are entitled to qualified immunity. In such cases, only discovery
11   narrowly tailored to that issue should proceed. Anderson v. Creighton, 483 U.S. 635, 646 n.6
12   (1987).
13             In this case, Defendants, who are public servants, have raised qualified immunity.
14   According to the United States Supreme Court, then, that issue should be determined before
15   discovery goes forward. If Pendleton believes he needs information related to the issue of
16   qualified immunity, only discovery narrowly directed to that issue should be allowed to
17   proceed—not the broad-based discovery Pendleton has thus far propounded.
18   B.        If Pendleton Needs Discovery to Address Defendants’ Summary Judgment Motion,
               He Should Make a Motion Under Rule 56(d), Fed. R. Civ. P.
19

20             In his response to Defendants’ Motion for Summary Judgment, Pendleton implies that
21   summary judgment is premature as discovery is ongoing. See Dkt. 59 at 17. Under the Federal
22   Rules of Civil Procedure, when a party opposing summary judgment “shows by affidavit or
23   declaration that, for specified reasons, it cannot present facts essential to justify its opposition,
24   the court may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits
25   or declarations to take discovery; or (3) issue any other appropriate order.” Fed. R. Civ. P.
26   56(d).


       DEF.S’ MOT. FOR RECONSIDERATION                    3                ATTORNEY GENERAL OF WASHINGTON
                                                                                   Corrections Division
       NO. 3:20-CV-05297-BHS-DWC                                                     PO Box 40116
                                                                                 Olympia, WA 98504-0116
                                                                                     (360) 586-1445
         Case 3:20-cv-05297-BHS-DWC Document 77 Filed 03/10/21 Page 4 of 6




 1          To warrant such relief, however, a litigant must meet the requirements of Rule 56(d).
 2   A “perfunctory assertion that the party cannot respond because it needs to conduct discovery”
 3   is not enough. Adams v. Allstate Ins. Co., 187 F. Supp. 2d 1207, 1213 (C.D. Calif. 2002). “In
 4   that regard, references in memoranda and declarations positing a need for discovery do not
 5   constitute a proper motion under Rule [56(d)].” Id.; see also California v. Campbell, 138 F.3d
 6   772, 779 (9th Cir. 1998) (same). Rather, the party seeking a Rule 56(d) continuance must
 7   proffer “‘sufficient facts to show that the evidence sought exists, and that it would prevent
 8   summary judgment.’” Atay v. Cty. of Maui, 842 F.3d 688, 698 (9th Cir. 2016) (quoting Chance
 9   v. Pac–Tel Teletrac Inc., 242 F.3d 1151, 1161 n.6 (9th Cir. 2001)). That is, the litigant must
10   set “forth with particularity: (1) why the party opposing summary judgment cannot respond;
11   (2) the particular facts that the party reasonably expects to obtain in further discovery; and (3)
12   how the information reasonably expected from the proposed discovery requests could be
13   expected to create a genuine issue of material fact that would defeat the summary judgment
14   motion.” Adams, 187 F. Supp. 2d at 1213 (citing Brae Transp., Inc. v. Coopers & Lybrand,
15   790 F.2d 1439, 1443 (9th Cir. 1986)).
16          Moreover, when, as here, qualified immunity has been asserted, a party seeking a Rule
17   56(d) continuance faces an additional hurdle. As the Tenth Circuit explained, “[w]hen the
18   summary judgment motion is based on qualified immunity, the non-movant’s Rule 56(d)
19   affidavit must also ‘demonstrate a connection between the information he would seek in
20   discovery and the validity of the [defendant’s] qualified immunity assertion.’” Gutierrez v.
21   Cobos, 841 F.3d 895, 908 (10th Cir. 2016) (quoting Lewis v. City of Ft. Collins, 903 F.2d 752,
22   754 (10th Cir. 1990)) (second alteration in original). In other words, the material sought must
23   do more than challenge a material fact; it must also challenge the elements of qualified
24   immunity. Otherwise, qualified immunity will still warrant dismissal and any discovery sought
25   would be futile.
26



       DEF.S’ MOT. FOR RECONSIDERATION                   4               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       NO. 3:20-CV-05297-BHS-DWC                                                   PO Box 40116
                                                                               Olympia, WA 98504-0116
                                                                                   (360) 586-1445
           Case 3:20-cv-05297-BHS-DWC Document 77 Filed 03/10/21 Page 5 of 6




 1            When a party fails to carry these burdens, it is appropriate for a court to deny discovery
 2   and proceed to rule on the pending summary judgment motion. Weinberg v. Whatcom Cty.,
 3   241 F.3d 746, 751 (9th Cir. 2001) (quoting Campbell, 138 F.3d at 779).
 4            Defendants filed their summary judgment motion two months ago. The motion hinges
 5   on both qualified immunity and the fact that Pendleton was not legally entitled to credit for the
 6   time he was incarcerated in Idaho because he was also serving time on an Idaho conviction
 7   and sentence. Pendleton has not made a motion or anything that could be construed as a request
 8   for an extension under 56(d). He has likewise failed to proffer any facts or affidavits showing
 9   what evidence he seeks, how it would prevent summary judgment, and/or how it would defeat
10   Defendants’ asserted qualified immunity.
11            Further, Pendleton’s requested discovery seems to focus on Defendants’ culpability
12   and what he perceives as dereliction of their duty. For example, Pendleton’s kiosk messages
13   have no bearing on whether he is legally entitled to credit for time spent incarcerated in Idaho.
14   Pendleton’s fishing expedition coupled with his “mere hope that further evidence may develop
15   prior to trial is an insufficient basis for a continuance under Rule [56(d)].” Gofron v. Picsel
16   Tech., Inc., 804 F. Supp. 2d 1030, 1036 (N.D. Calif. 2011) (quoting Cont’l Mar. of S.F. v. Pac.
17   Coast Metal Trades Dist. Council, 817 F.2d 1391, 1395 (9th Cir. 1987)).
18            Pendleton must be held to the Rule 56(d) standard. He must articulate what he expects
19   to discover and how it will rebut summary judgment—including qualified immunity. Inasmuch
20   as Pendleton has not met the requirements of Rule 56(d), an order allowing discovery to go
21   forward while a summary judgment motion is pending would be contrary to law and therefore
22   error.
23   ///
24   ///
25   ///
26   ///


       DEF.S’ MOT. FOR RECONSIDERATION                    5               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Corrections Division
       NO. 3:20-CV-05297-BHS-DWC                                                    PO Box 40116
                                                                                Olympia, WA 98504-0116
                                                                                    (360) 586-1445
         Case 3:20-cv-05297-BHS-DWC Document 77 Filed 03/10/21 Page 6 of 6




 1                                     III.   CONCLUSION
 2          This Court denied Defendants’ Motion to Stay Discovery before briefing was complete.

 3   Moreover, it denied the motion in error. If Pendleton needs more time, he should make a

 4   motion under Rule 56(d). If the motion is granted, discovery should be narrowly limited to

 5   qualified immunity.

 6          RESPECTFULLY SUBMITTED this 10th day of March, 2021.

 7
                                                ROBERT W. FERGUSON
 8                                              Attorney General
 9                                              s/ Michelle M. Young
                                                MICHELLE M. YOUNG, WSBA #52423
10                                              HOLGER K. SONNTAG, WSBA #55251
11                                              Assistant Attorneys General
                                                Corrections Division
12                                              PO Box 40116
                                                Olympia, WA 98504-0116
13                                              Michelle.Young@atg.wa.gov
                                                Holger.Sonntag@atg.wa.gov
14

15

16

17

18

19

20

21

22

23

24

25

26



       DEF.S’ MOT. FOR RECONSIDERATION               6              ATTORNEY GENERAL OF WASHINGTON
                                                                            Corrections Division
       NO. 3:20-CV-05297-BHS-DWC                                              PO Box 40116
                                                                          Olympia, WA 98504-0116
                                                                              (360) 586-1445
